MEMORANDUM **
Thomas Wesley Boren appeals from the 120-month sentence imposed following his guilty-plea conviction for possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Boren contends that the district court procedurally erred at sentencing by failing to adequately explain the sentence, and by placing excessive weight on the advisory U.S. Sentencing Guidelines range. We review for plain error. See United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006). The record reflects that the district court considered Boren’s arguments and applied the § 3553(a) factors. See United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir.2008). Further, there is no indication in the record that the district court gave undue weight to the Guidelines. We thus conclude that the district court did not procedurally err. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
Boren also contends that the sentence is substantively unreasonable. In light of the totality of the circumstances, we conclude that the sentence is not substantively unreasonable. See United States v. Au-*486tery, 555 F.3d 864, 877 (9th Cir.2009); see also Carty, 520 F.3d at 993.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.